Name: 82/794/Euratom: Council Decision of 15 November 1982 approving amendments to the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-25

 Avis juridique important|31982D079482/794/Euratom: Council Decision of 15 November 1982 approving amendments to the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking Official Journal L 329 , 25/11/1982 P. 0027 - 0028 Spanish special edition: Chapter 12 Volume 4 P. 0086 Portuguese special edition Chapter 12 Volume 4 P. 0086 *****COUNCIL DECISION of 15 November 1982 approving amendments to the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking (82/794/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 50 and 47 thereof, Having regard to the proposal from the Commission, Whereas the Council in its Decision 64/64/Euratom (1) approved the establishment of 'Kernkraftwerk Lingen GmbH' as a Joint Undertaking within the meaning of the Treaty; Whereas the Council in its Decisions 65/46/Euratom (2), 66/57/Euratom (3), 67/20/Euratom (4), 68/417/Euratom (5) and 69/437/Euratom (6) approved successive increases in the capital of the Joint Undertaking which raised the latter from DM 2;240 million to DM 80 million; Whereas the members of the Joint Undertaking decided on 24 August 1981 to decommission the company's nuclear power station; Whereas the extraordinary general meeting of the members of the Joint Undertaking resolved on 20 October 1981 to reduce the capital of the company from DM 80 million to DM 20 million and in consequence thereof, to amend the Statutes of the Joint Undertaking; Wheres the reduction in the capital corresponds to the reduction in the activities of the Joint Undertaking as a result of the decommissioning of the nuclear power station; Whereas such a reduction is in accordance with sound financial management of the Joint Undertaking; Whereas the experience acquired from the decommissioning programme for this power station is of particular value for the further development of nuclear energy in the Community, since this is one of the first nuclear power stations comprising a light water reactor to be decommissioned in the Community, HAS ADOPTED THIS DECISION: Article 1 The amendments to Articles 4, 4a and 12 of the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking annexed to this Decision are hereby approved. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 15 November 1982. For the Council The President N. A. KOFOED (1) OJ No 214, 24. 12. 1964, p. 3642/64. (2) OJ No 225, 31. 12. 1965, p. 3305/65. (3) OJ No 240, 27. 12. 1966, p. 4037/66. (4) OJ No 140, 4. 7. 1967, p. 7. (5) OJ No L 308, 23. 12. 1968, p. 20. (6) OJ No L 302, 2. 12. 1969, p. 17. ANNEX Amendments to the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking 1. Article 4 of the Statutes of the company shall be replaced by the following: 'Article 4 The capital of the company is DM 20 000 000 (twenty million German marks).' 2. Article 4a of the Statutes of the company shall be deleted. 3. Article 12 of the Statutes of the company shall be replaced by the following: 'Article 12 Each DM 2 500 fraction of a share shall carry the right to one vote.'